DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 29 is objected to because of the following informalities:  
In line 6, Applicant should insert a “,” after “second time”.  
In line 9, Applicant should insert a “,” after “third time”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 5, and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Relative to claim 1, Applicant should insert “a” before “transfer of a first subset of plants” in line 12, for clarity.  In line 10, “second module defining a third array” is unclear and appears to be a typo.  It appears Applicant means, “third module defining a third array”.  Examiner has interpreted the claim to mean, “third module defining a third array of plant slots”.

Relative to claim 2, in line 10, Applicant should insert, “wherein” after “facility,”, and insert, “are” before “in approximately”, for clarity.

Claim 5 recites the limitation "the robotic manipulator" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.

Claim 9 recites the limitation "wherein navigating to the first module" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Does Applicant mean, “wherein delivering a first module” as recited in claim 1?
Appropriate clarification is required.

Allowable Subject Matter
Claims 22-34 are allowed.
Claims 1-2, 5, 8-9, 19, and 21 (as understood by the Examiner) would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.


Reasons for Indicating Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
Relative to claim 1, the prior art does not disclose: A method for automatically redistributing plants throughout an agricultural facility comprising, by a mobile robotic system:

delivering a second module located within the facility, to the first transfer station, the second module defining a second array of plant slots at a second density less than the first density and empty of plants;
delivering a third module to the first transfer station, the third module defining a third array of plant slots at the second density;
following a transfer of a first subset of plants, in the first set of plants, from the first array of plant slots in the first module into the second array of plant slots in the second module at the first transfer station, delivering the second module to the grow area in the agricultural facility; and
following transfer of a second subset of plants, in the first set of plants, from the first array of plant slots into the third array of plant slots in the third module at the first transfer station, delivering the third module to the grow area in the agricultural facility, as claimed.

Relative to claim 22, the prior art does not disclose: A method for automatically redistributing plants throughout an agricultural facility comprising: 
by a mobile robotic system: 

delivering the first module to a first location within the agricultural facility;
by a central pump coupled to the first location: 
pumping nutrients from a reservoir into the first module; 
by the mobile robotic system:
at a second time, navigating to the first module located within the agricultural facility, the first module loaded with the first set of plants in approximately a second growth stage at the second time; and
delivering the first module to a transfer station within the agricultural facility; and by a robotic manipulator at the transfer station:
transferring the first set of plants out of the first module, as claimed.

Relative to claim 29, the prior art does not disclose:  A method for automatically redistributing plants throughout an agricultural facility comprising, by a mobile robotic system:
at a first time, delivering a first module to a stall within the agricultural facility, the first module defining a first array of plant slots at a first density and loaded with a first set of plants in approximately a first growth stage at the first time;
at a second time, following infusion of nutrients from a reservoir into the first module occupying the stall, delivering the first module to a first grow area within the agricultural facility;

following removal of the first set of plants from the first array of plant slots in the first module and insertion of a second set of plants into the first array of plant slots in the first module, returning the first module to the first grow area within the agricultural facility, the second set of plants in approximately the first growth stage, as claimed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOLANDA RENEE CUMBESS whose telephone number is (571)270-5527. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-




/YOLANDA R CUMBESS/           Primary Examiner, Art Unit 3655